Citation Nr: 0521004	
Decision Date: 08/03/05    Archive Date: 08/17/05	

DOCKET NO.  97-23 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dysthymic disorder. 

(The issue of whether the veteran's income is excessive for 
nonservice-connected disability pension benefits is the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1973 to June 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The appeal was remanded by the Board in May 2002 and October 
2003.


FINDING OF FACT

The veteran does not have a dysthymic disorder that is 
related to active service.  


CONCLUSION OF LAW

A dysthymic disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When a veteran served ninety (90) days or more during a 
period of war or peacetime service after December 31, 1946, 
and psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Service medical records are silent for complaint, finding, or 
treatment with respect to a dysthymic disorder.  A June 1973 
service record reflects that the veteran was seen with 
complaints of dizziness and having trouble breathing.  He 
reported feelings of dyspnea since joining the Army.  The 
impression was anxiety and hyperventilation.  A March 1975 
service medical record reflects that the veteran complained 
of easy fatigue and shortness of breath.  The impression was 
no obvious pathology.  The reports of his May 1975 service 
separation examination and medical history completed in 
conjunction therewith reflect that the veteran reported that 
he did not have and had never had nervous trouble of any 
sort.  He indicated that he did not know if he then had or 
had ever had depression or excessive worry.  The report of 
the examination reflects that the veteran was psychiatrically 
normal.  

A September 1975 VA medical record reflects that the veteran 
was seen with a chief complaint of coughing up blood early in 
the morning.  VA treatment records, dated in 1989, reflect 
that the veteran was treated for drug abuse.  The diagnosis 
included various substance abuse and mood depression.  

An August 1996 private medical report, and the veteran's 
Social Security disability determination, reflect diagnoses 
including dysthymic disorder and possible major depression.  
VA treatment records, including a VA hospital discharge 
summary relating to a period of hospitalization in June 1996, 
reflect diagnoses including dysthymic disorder.  

The report of a June 2004 VA psychiatric examination reflects 
that the examiner had reviewed the veteran's complete medical 
record.  The examiner concluded that the veteran's diagnoses 
were alcohol and cocaine dependence and alcohol and cocaine 
induced mood disorder.  The examiner concluded that the 
veteran did not have dysthymia and that he did not have a 
dysthymic disorder that was related to his active service.  

The veteran has offered testimony and submitted statements 
indicating his belief that he has a dysthymic disorder that 
is related to his active service.  However, as a lay person, 
he is not qualified to furnish medical opinions or diagnoses, 
as such matters require medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
veteran's statements and testimony are not probative in 
determining any correct diagnosis or etiology for any current 
diagnosis.  

There is no competent medical evidence indicating that the 
veteran had a dysthymic disorder during his active service or 
that any post service diagnosed dysthymic disorder is related 
to his active service.  There is competent medical evidence 
in the form of the service separation examination which 
indicates that he did not have a dysthymic disorder during 
his active service.  Further, there is competent medical 
evidence, in the form of the June 2004 VA examination report, 
which indicates that the veteran has never had a dysthymic 
disorder that is related to his active service and does not 
currently have any acquired psychiatric disorder that is 
related to his active service.  Therefore, a preponderance of 
the evidence is against the veteran's claim for service 
connection for a dysthymic disorder.

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-rounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).

The Court's decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim for VA benefits.  In 
this case, however, the December 2003 notice to the veteran 
was not prior to the December 1996 adjudication.  The Court 
acknowledged in Pelegrini, at 120, that where the veteran was 
not provided with notice prior to the initial AOJ decision, 
the veteran was entitled to content complying notice and 
proper subsequent VA process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, it would have been impossible to have 
provided the notice prior to the adjudication because the 
VCAA had not yet been enacted.  Further, the veteran has not 
been prejudiced by the notice following the adjudication.  
VCAA notice was provided to the veteran via the December 2003 
letter, as well as a statement of the case and supplemental 
statements of the case, including an October 2004 
supplemental statement of the case which provided the veteran 
with VCAA implementing regulations.  Further, the content of 
the notices provided to the veteran has fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  18 Vet. App. at 
120-121.

The aforementioned VCAA letter, together with the statement 
of the case and supplemental statements of the case, informed 
the veteran of the information and evidence not of record 
that was necessary to substantiate his claim.  He was 
informed that he must submit evidence showing that a 
dysthymic disorder was incurred or aggravated during his 
active service or that it was related to his active service.  
He was informed to advise VA of any evidence or information 
that he believed would support his claim, and if he had the 
evidence in his possession that he should send it to VA.   

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary on the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, since each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a notice prior to the 
initial adjudication is harmless error.

With respect to the VA's duty to assist, it appears that all 
available treatment records have been obtained, including 
records relating to the veteran's award of Social Security 
disability benefits.  The veteran has been afforded a 
personal hearing and a VA examination.  He indicates that he 
was treated at a VA hospital in Washington, D.C. for 
psychiatric disability in 1975.  A response from the VA 
Medical Center in Washington, D.C., dated in September 2004, 
reflects that they have no medical records relating to the 
veteran on file.  The record does contain a September 1975 
medical record from the Washington, D.C. Medical Center, 
which was referred to above.  There is no indication that the 
veteran received any psychiatric care at the Washington VA 
Medical Center during 1975.  In March 2000 the veteran 
submitted a statement indicating that he had no more evidence 
to submit.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances, additional efforts 
to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case where such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage of this case; therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claim.   


ORDER

Service connection for a dysthymic disorder is denied.  



	                        
____________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


